Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Preliminary Amendment filed on April 17, 2020 has been received and acknowledged. 
The pending claims 32-46 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/16/2020 and 4/28/2020 have been considered by the examiner.  Please see attached PTO-1449.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Appropriate clarification and correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 32-38 and 40-46 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kurian et al. (U.S. Pat. Pub. 2017/0213221).

Referring to claim 32, Kurian et al. teaches a first distributed database system (A block chain or blockchain is a distributed database that maintains a list of data records, see Kurian et al., Para. 55) for storing and/or providing transactions, the system comprising: 
- a third memory module for storing transactions (records that confirm when and in what sequence certain transactions became recorded as part of the block chain, see Kurian et al., Para. 57) in the first distributed database system (A block chain or blockchain is a distributed database that maintains a list of data records, see Kurian et al., Para. 55); 
- a fourth memory module for storing a task data record, wherein: 
- the task data record comprises a specific task (The transaction type records consists of the actual data stored in the block chain. A transaction may refer to a Kurian et al., Para. 26), 
- the task data record is assigned to the first distributed database system ("transaction" may be used when describing the block chain database as a transaction type of record, see Kurian et al., Para. 26); 
- a fifth memory module for storing a validity data record, wherein: 
- the validity data record comprises a validity (the block chain database may also maintain rules associated with validity windows, see Kurian et al., Para. 67), 
- the validity data record is assigned to the distributed database system (the block chain database may also maintain rules, see Kurian et al., Para. 67).

As to claim 33, Kurian et al. teaches - the first distributed database system comprises an activity module, - the activity module is configured to display or document an activity of the first distributed database system (FIG. 6 illustrates a process map for the authorization of an identification for transaction authentication 800, see Kurian et al., Para. 82, provide via an interface or the like a means for presenting an alternative identification via the user device, see Kurian et al., Para. 84 and FIG. 6).

As to claim 34, Kurian et al. teaches the first distributed database system as claimed in claim 32, wherein the transactions comprise data for performing the specific task (The transaction type records consists of the actual data stored in the block chain. A transaction may Kurian et al., Para. 26).

As to claim 35, Kurian et al. teaches the first distributed database system as claimed in claim 32, wherein the validity data record indicates a validity for prescribed functions of the first distributed database system (Validity windows include rules that determine a duration of time that the identification is valid for authentication of a transaction, see Kurian et al., Para. 44).

As to claim 36, Kurian et al. teaches 
- the validity data record indicates a period and/or a time and/or an event up to which one of the functions or all functions can be carried out (Validity windows include rules that determine a duration of time that the identification is valid for authentication of a transaction, see Kurian et al., Para. 44), 
- in particular the event is the accomplishment of the specific task (The transaction type records consists of the actual data stored in the block chain. A transaction may refer to a purchase of goods or services, a return of goods or services, a payment transaction, a credit transaction, or other interaction involving a user's account, see Kurian et al., Para. 26), and/or 
- in particular the period is a life of a device or field device, and/or 
- in particular the period is a performance time for an instruction sequence and/or a maintenance action and/or a control action of a device or field device, 
- in particular a device or field device is exchanged at the time (the one or more nodes of the
Kurian et al., Para. 9, the identification application 258 may receive an indication that a transaction is attempting to be performed between the user 202 and a third party, see Kurian et al., Para. 50).

As to claim 37, Kurian et al. teaches the first distributed database system as claimed in claim 32, wherein the validity data record is stipulated by the task data record of the specific task (A "valid" transaction is one that can be validated based on a set of rules that are defined by the particular system implementing the block chain, see Kurian et al., Para. 57. The transaction type records consists of the actual data stored in the block chain. A transaction may refer to a purchase of goods or services, a return of goods or services, a payment transaction, a credit transaction, or other interaction involving a user's account, see Kurian et al., Para. 26).

As to claim 38, Kurian et al. teaches a second checking module that checks the validity for prescribed functions (The block chain database generated is a decentralized block chain configuration that ensures accurate mapping of real-time user identifications that the user may be using and/or used in the past. Accordingly, a block chain configuration may be used to maintain an accurate ledger of identities and to provide validation of identifications for authorizing transactions… Validity windows include rules that determine a duration of time that the identification is valid for authentication of a transaction, see Kurian et al., Para. 67)

Kurian et al. teaches the first distributed database system and/or the second distributed database system is a blockchain and data blocks are blocks of the blockchain (The transaction type records consists of the actual data stored in the block chain. A transaction may refer to a purchase of goods or services, a return of goods or services, a payment transaction, a credit transaction, or other interaction involving a user's account, see Kurian et al., Para. 26. A block chain or blockchain is a distributed database that maintains a list of data records, see Kurian et al., Para. 55), or the first distributed database system and/or the second distributed database system are a peer-2-peer database system.

As to claim 41, Kurian et al. teaches the validity is system-specific for the technical system (Validity windows include rules that determine a duration of time that the identification is valid for authentication of a transaction, see Kurian et al., Para. 67).

As to claim 42, Kurian et al. teaches the validity is preconfigured for the technical system (The block chain database generated is a decentralized block chain configuration that ensures accurate mapping of real-time user identifications that the user may be using and/or used in the past. Accordingly, a block chain configuration may be used to maintain an accurate ledger of identities and to provide validation of identifications for authorizing transactions… Validity windows include rules that determine a duration of time that the identification is valid for authentication of a transaction, see Kurian et al., Para. 67).

Kurian et al. teaches the validity is provided by a validity database by means of the interface (The block chain database generated is a decentralized block chain configuration that ensures accurate mapping of real-time user identifications that the user may be using and/or used in the past. Accordingly, a block chain configuration may be used to maintain an accurate ledger of identities and to provide validation of identifications for authorizing transactions… Validity windows include rules that determine a duration of time that the identification is valid for authentication of a transaction, see Kurian et al., Para. 67).

Referring to claim 44, Kurian et al. teaches a method for the computer-aided storage and/or provision of transactions, having the following method steps: 
- storing data in transactions (transactions type records comprise various identifications for users, see Kurian et al., Para. 57), wherein the transactions are stored in a first distributed database system (A block chain or blockchain is a distributed database that maintains a list of data records, see Kurian et al., Para. 55); 
- storing a task data record, wherein 
- the task data record comprises a specific task (The transaction type records consists of the actual data stored in the block chain. A transaction may refer to a purchase of goods or services, a return of goods or services, a payment transaction, a credit transaction, or other interaction involving a user's account, see Kurian et al., Para. 26), 
- the task data record is assigned to the distributed database system ("transaction" may be used when describing the block chain database as a transaction type of record, see Kurian et al., Para. 26); 
- storing a validity data record, wherein 
- the validity data record comprises a validity (the block chain database may also maintain rules associated with validity windows, see Kurian et al., Para. 67), 
- the validity data record is assigned to the distributed database system (the block chain database may also maintain rules, see Kurian et al., Para. 67).

Referring to claim 45, Kurian et al. teaches a computer program product, comprising a computer readable hardware storage device (computer-readable medium, see Kurian et al., Para. 86) having computer readable program code stored therein, said program code executable by a processor of a computer system to implement a method, which recites the corresponding limitations as set forth in claim 44 above; therefore, it is rejected under the same subject matter.

Referring to claim 46, Kurian et al. teaches a providing apparatus for the computer program product, which recites the corresponding limitations as set forth in claim 45 above; therefore, it is rejected under the same subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Kurian et al. (U.S. Pat. Pub. 2017/0213221) in view of Madhavan et al. (U.S. Pat. Pub. 2017/0293669).

As to claim 39, Kurian et al. does not explicitly teach the transactions comprise control instructions and/or instruction sequences and/or device-specific data about a device or a field device.
However, Madhavan et al. teaches the transactions comprise control instructions and/or instruction sequences and/or device-specific data about a device or a field device (A transaction, i.e. entries containing data indicative thereof, may be assigned a unique identifier Madhavan et al., Para. 109).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Kurian et al., to have the transactions comprise control instructions and/or instruction sequences and/or device-specific data about a device or a field device, as taught by Madhavan et al., to improve the security of the data (Madhavan et al., Para. 63).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JAU SHYA MENG/             Primary Examiner, Art Unit 2168